Citation Nr: 0525530	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
bilateral hearing loss.

The Board notes that the veteran has raised a claim for 
service connection for tinnitus.  This issue has not been 
adjudicated by the RO, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's bilateral sensorineural hearing loss disability 
stems from his in-service exposure to acoustic trauma.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was incurred 
during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
bilateral sensorineural hearing loss.  Service connection is 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Under VA 
regulations, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159 (2004).

The veteran served on active duty from August 1970 to August 
1974.  He held a military occupational specialty (MOS) as an 
Improved System Acoustic Operator last assigned to Patrol 
Squadron Forty Nine.  His service medical records document 
that he underwent annual crewmember aviation examinations, 
but are negative for a diagnosis of hearing loss.  He 
explains that he served his tour of duty aboard P3 turbojet 
airplanes.  He sometimes wore hearing protection outside the 
aircraft, but never inside.  The Board finds that the 
veteran's report of in-service events is credible and 
consistent with the known information contained in his 
service records.

A December 2002 audiology examination by Audio Rehab Lab, 
Inc., measures auditory thresholds exceeding 40 decibels for 
both ears in the frequency of 4000 Hertz.  Thus, the veteran 
manifests bilateral hearing loss disability per VA standards.  
38 C.F.R. § 3.385 (2004).  In support of his claim, the 
veteran presented a May 2003 letter from James Takach, M.D., 
that, in pertinent, opines as follows:

[The veteran] has a bilateral downsloping high 
frequency hearing loss with speech discrimination 
of 92% on the right and 88% on the left.  Sloping 
begins above 1000 Hertz.  Ears and TM appear 
structurally normal.  Tinnitus is reported as a 
chronic ringing sound that waxes and wanes, and 
is most apparent at night in bed.  He often goes 
to sleep with background music as masking.

He reports a four year history of military 
service, from 1970 to 1974, as a crewmember 
onboard a turbojet type aircraft.  This was a 
large four-engine aircraft with a crew of about 
10 men.  Hearing protection was sometimes used 
outside the aircraft, but never inside.  Flights 
could be 10 or 12 hours long.  He reports that a 
Navy physician told him that he had a significant 
decrease in his high frequency hearing at the 
time of his discharge from the service in 1974.  
He has applied to the VA for compensation.  He 
reports just one other period of significant 
noise exposure that was also in military service.  
As an officer in the Army Reserves in 1985, he 
attended a camp for simulated combat in Texas.  
There were many explosions in his vicinity.  No 
hearing protection was used.  For the past 20 
years, he has worked mainly with paperwork in an 
office setting.

[The veteran] appears to have a noise-induced 
bilateral sensorineural hearing loss with 
military noise exposure as the most likely 
etiology of same ...

The Board finds that the opinion by Dr. Takach must be 
accepted as competent medical evidence linking the veteran's 
current sensorineural bilateral hearing loss disability to 
event(s) in service.  Harris v. West, 203 F.3d 1347, 1350-51 
(Fed. Cir. 2000) (post-service medical opinion relying solely 
on lay history provided by claimant constitutes competent 
medical).  With the exception of the reported high frequency 
hearing loss noted at discharge from service, Dr. Takach 
provided an opinion based upon an accurate lay recitation of 
events in service.  

An appellant is entitled to service connection where he/she 
submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  There 
is no competent medical evidence contrary to the opinion 
offered by Dr. Takach.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992) (if a conclusion is contrary to one expressed by a 
trained medical professional, the medical basis for rejection 
of the testimony must be identified).  See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the RO cannot 
supplement the record with its own unsubstantiated medical 
opinion but, rather, must base its decision on the evidence 
and opinion on record).  In its February 2003, the RO 
referred to Dr. Takach's letter as only corroborating a 
current diagnosis, but contained no acknowledgement that the 
letter contained a medical nexus opinion favorable to the 
veteran's claim.  The Board must conclude from this evidence 
that the veteran's bilateral sensorineural hearing loss stems 
from his in- service exposure to acoustic trauma and, thus, 
was incurred in service.


ORDER

Service connection for bilateral sensorineural hearing loss 
disability is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


